DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach where updating a field of view and a focal length includes: identifying a curvature in the respective path of the view and using a machine learning algorithm as a function of the updated dimensions of the environment in the view and a degree of the curvature of the path.
The closest prior art, Sablak et al. (U.S. Pub. No. 2012/0081552 A1), Hiroki (English Translation of JP 2019009752 A), Citraro et al. (U.S. Pub. No. 2021/0027493 A1), and Guo et al. (U.S. Pub. No. 2019/0349533 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.
Prior art added to PTO-892, White et al. (U.S. Pub. No. 2019/0266755 A1) and Zhu et al. (U.S. Pub. No. 2013/0169822 A1), is relevant but also fails to anticipate or render obvious the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483